*938In re Argosy Gaming Company; Catfish Queen Prtn.; Argosy of Louisiana Inc.;— Defendant(s); Applying for Writ of Certio-rari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. H, Nos. 418,525; to the Court of Appeal, First Circuit, No. 98 CA 2216.
Denied.
VICTORY, J., not on panel; LEMMON, J., concurs, not necessarily agreeing that the period of limitation in La.Rev.Stat. 51:1409 E is peremptive, especially since the Legislative expressly used the word “prescription” and nothing indicates an intent or a necessity for peremptive classification.